DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Previous claim objections and claim rejection under 35 USC 112(b) has been withdrawn in accordance with Applicants’ amendment.
Applicant's arguments under 35 USC 103 have been fully considered but they are not persuasive. 
Applicant argues that the cited references of Ryu and Kim fails to teach, “wherein the at least one rule is received by, stored at and applied by the UE” as recited in amended independent claims 1, 35, 36.
Examiner understands the applicant’s statements, but respectfully disagrees with applicant's characterization of the prior art.  Ryu discloses wherein the at least one rule is received by, stored at and applied by the UE ( Fig 23, Fig 26, [0481]-[0482], [0490], [0579], UE receives configuration update command message from network, UE sends a mobility configuration update complete if UE apply configuration update, UE memory 2622 stores various types of information for driving the processor 2621). 
Regarding dependent claims, the Examiner's response to the independent claims as noted above has already addressed the applicant's arguments of the dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, 10-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US 20190373441 A1) in view of Kim ( US 20190200264 A1).
Regarding claim 1, Ryu discloses:
A method for optimizing operation of a user equipment (UE) in a wireless communications network, the method performed at a network function (NF) (Fig 8, [0267], 5G system with various components (i.e., network functions (NFs)), such as PCF, AMF etc) and comprising: 
transmitting along the wireless communications network at least one rule of at least one policy ([0014],[0481]- [0483], [0555], PCF/AMF may transmit policy information of UE) that governs how the UE exchanges packets along the wireless communications network ([0503]-[0504], [0525], [0563], update a UE route selection policy (URSP) in the policy control function) and that contains information conditioned on at least one information element ( Table 2-3, [0536], [0551], [0562], UE parameters/information, e.g TAI list, time zone information etc), such that: 
if there is no information in the at least one rule corresponding to the at least one information element, the UE exchanges packets in accordance with any constraints contained in the at least one rule ( [0146], [0438], [0450]-[0451], some PDP session could be activated/deactivated independently, network confirms UE configuration/parameters at the request of the UE is defined, mobility on demand concept has been introduced).

Ryu does not explicitly disclose:
if the information conditioned on the at least one information element is contained in the at least one rule and the UE does not satisfy the information contained in the at least one rule, the UE is precluded from exchanging packets in accordance with the at least one rule;  if the information conditioned on the at least one information element is contained in the at least one rule and the UE satisfies the information contained in the at least one rule, the UE exchanges packets in accordance with any constraints contained in the at least one rule;
However, the teaching of if the information conditioned on the at least one information element is contained in the at least one rule and the UE does not satisfy the information contained in the at least one rule, the UE is precluded from exchanging packets in accordance with the at least one rule; 
if the information conditioned on the at least one information element is contained in the at least one rule and the UE satisfies the information contained in the at least one rule, the UE exchanges packets in accordance with any constraints contained in the at least one rule is well known in the art as evidenced by Kim.
Kim discloses:
if the information conditioned on the at least one information element is contained in the at least one rule and the UE does not satisfy the information contained in the at least one rule, the UE is precluded from exchanging packets in accordance with the at least one rule ( [0146]-[0147], [0149]-[0151], suspension/deactivation of the PDU session based on the location information); 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim as mentioned above as a modification to Ryu, such that the combination would allow to monitor the location of the UE, in order to maintain PDU session more efficiently based on UE location movement between the authorized area and the unauthorized area.
Regarding claim 2,  Ryu as modified by Kim discloses  all the features with respect to parent claim 1 as outlined above.
wherein the at least one information element comprises a location element ( Ryu, Table 3,  [0481], [0551], [0562], UE parameters/information with TAI information).
Regarding claim 3,  Ryu as modified by Kim discloses  all the features with respect to parent claim 2 as outlined above.
wherein the location element comprises at least one of a geographical location specified by a 2D and/or a 3D coordinate system, a geographical location specified by an identifier of a geographical zone of a mapping system, a RAN address, a cell identifier, a tracking area identifier (TAI), a registration area identifier and/or an indication that the at least one rule is always considered ( Ryu, Table 3,  [0551], [0562], UE parameters/information with TAI list).
Regarding claim 4,  Ryu as modified by Kim discloses  all the features with respect to parent claim 1 as outlined above.
wherein the at least one information element comprises a time element ( Ryn, [0022], time zone information).
claim 5,  Ryu as modified by Kim discloses  all the features with respect to parent claim 4 as outlined above.
wherein the time element comprises at least one of a time of day, a date, a day of week, a day of month, a month, a year, a period specifying at least one of these to start the period and/or at least one of these to end the period, a recurrence and/or an indication that the at least one rule is always considered ( Kim, [0143]-[0144], [0147], [0159], time stamp information).
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 6,  Ryu as modified by Kim discloses  all the features with respect to parent claim 1 as outlined above.
wherein the at least one policy comprises at least one of a UE route selection policy (URSP), an access network discovery & selection policy (ANDSP), a UE background data transfer policy (UBDTP), an access traffic steering, switching and splitting (ATSSS) policy, a quality of service (QoS) policy, an access and mobility management policy and a spending policy ( Ryu, [0503], URSP policy).
Regarding claim 8,  Ryu as modified by Kim discloses  all the features with respect to parent claim 6 as outlined above.
wherein the at least one information element is contained in at least one of the URSP rule and a component of a route selection descriptor of the URSP rule, the component comprising at least one of a session continuity (SSC) mode, a network slice selection, a data network name (DNN) selection, and a non-seamless off-load indication and/or an access type preference ( Ryu, [0503]-[0504], URSP with DNN, SSC).
Regarding claim 10,  Ryu as modified by Kim discloses  all the features with respect to parent claim 6 as outlined above.
wherein the QoS policy comprises at least one of a QoS profile of a QoS flow for exchange between a session management function (SMF) and a radio access network (RAN) node conditioned on 
Regarding claim 11,  Ryu as modified by Kim discloses  all the features with respect to parent claim 6 as outlined above.
wherein the access and mobility management policy comprises at least one tracking area identifier (TAI) for exchange between the NF and an operator through an access and mobility management function (AMF) conditioned on the at 15least one information element ( Ryu, [0013]-[0016], . UE configuration update command message includes an updated UE parameter- TAI).
Regarding claim 12,  Ryu as modified by Kim discloses  all the features with respect to parent claim 1 as outlined above.
wherein the NF comprises a policy and control function (PCF) ( Ryu, Fig 8, [0267], PCF).
Regarding claim 13,  Ryu as modified by Kim discloses  all the features with respect to parent claim 12 as outlined above.
wherein the at least one policy comprises at least one of a UE route selection policy (URSP) and the PCF creates the URSP usable for background data transfer ( Ryu, [0503], URSP policy from PCF).
Regarding claim 14,  Ryu as modified by Kim discloses  all the features with respect to parent claim 12 as outlined above.
wherein the PCF sends to a session management function (SMF) of the wireless communications network, a set of policy charging and control (PCC) rules that include information on handling a UE background data transfer service associated with a PDU session ( Kim, Fig 3, [0034], PCF generating a PCC rule).
the combination is obvious for the same reasons applied to the claim 1.
claim 15,  Ryu as modified by Kim discloses  all the features with respect to parent claim 12 as outlined above.
wherein if at least one of the PCF and a unified data management (UDM) indicate that the UE is entitled to use background data transfer service, and at least one of the UBDTP and URSP includes at least one of a location information element and a time information element that is not satisfied, the SMF rejects a UE request (Ryu, [[0081], 0393]-[0394], [0490]-[0491],  non-real time services, configuration update reject ; Kim, [0143], [0147], [0149], [0158], [0165],  SMF perform the session management, suspension/deactivation of the PDU session, rejection reason information).
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 16,  Ryu as modified by Kim discloses  all the features with respect to parent claim 15 as outlined above.
wherein the SMF rejects the UE request by sending a reject message to the UE via an application management function (AMF) of the wireless communications network, the reject message including a cause that indicates at least one reason for rejecting the UE request ( Ryu, [0407], [0474],  [0491], [0518], network e.g via AMF rejecting UE request, including a cause value).
Regarding claim 17,  Ryu as modified by Kim discloses  all the features with respect to parent claim 16 as outlined above.
wherein the at least one reason includes at least one of: the UE is not entitled to background data transfer service, a current UE location does not satisfy a location information element constraint, and a current UE time does not satisfy a time information element constraint ( Ryu, [0491], cause with  capability mismatch. Kim, [0158], appropriate rejection reason information).
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 18,  Ryu as modified by Kim discloses  all the features with respect to parent claim 15 as outlined above.

the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 19,  Ryu as modified by Kim discloses  all the features with respect to parent claim 18 as outlined above.
wherein the SMF checks at least one of the location information element and the time information element for the PDU session to determine if the UE is entitled to background data transfer service ( Ryu, [0081], [0487]-[0488], non-real time services, mobility configuration updated by network based on UE mobility capability information).
Regarding claim 20,  Ryu as modified by Kim discloses  all the features with respect to parent claim 18 as outlined above.
wherein, if the UE is not entitled to the background data transfer service, but at least one of the location information element and the time information element constraints is not satisfied, the SMF sends a reject message to the AMF that includes a cause indicating at least one reason that the UE is not entitled to the background data transfer service (  Ryu, [0081], non-real time services, Kim, [0137], [0147], [0157]-[0158], suspended/deactivated PDU session based on location, a rejection message may be transmitted together with appropriate rejection reason information).
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 21,  Ryu as modified by Kim discloses  all the features with respect to parent claim 18 as outlined above.
wherein, if the UE is entitled to the background data transfer service, and the location and time information element constraints are satisfied, at least one of the SMF and the PCF monitors the location 
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 22,  Ryu as modified by Kim discloses  all the features with respect to parent claim 21 as outlined above.
wherein based on the monitoring, the SMF determines that at least one of the location information element and the time information element is not satisfied, the SMF initiates a PDU session release procedure ( Kim, [0146]-[0147],[0168]-[0169],  unauthorized area with PDU session release).
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 23,  Ryu as modified by Kim discloses  all the features with respect to parent claim 22 as outlined above.
wherein the SMF initiates the PDU session release procedure upon a request of the PCF due to a violation of the at least one of the time and location information element constraints ( Kim, [0146]-[0147], if the UE enters the unauthorized area out of the authorized area, PDU session may be released).
Regarding claim 24,  Ryu as modified by Kim discloses  all the features with respect to parent claim 22 as outlined above.
wherein the SMF initiates a user plane (UP) deactivation of a UP connection of an existing PDU session ( Kim, [0147], UP connection of PDU session  activate without releasing).
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 25,  Ryu as modified by Kim discloses  all the features with respect to parent claim 20 as outlined above.

the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 26,  Ryu as modified by Kim discloses  all the features with respect to parent claim 1 as outlined above.
further comprising including at least one indication that stipulates whether the at least one rule is strictly enforced ( Ryu, [0272], enforce the policy rules).
Regarding claim 27,  Ryu as modified by Kim discloses  all the features with respect to parent claim 1 as outlined above.
wherein the wireless communications network includes an application function (AF) that specifies at least one of network area information and time window information, the AF includes the at least one indication as to whether the at least one of network area information and time window information will be strictly enforced ( Ryu, [0272], [0282], [0458], [0481],  AF interacts with policy control, enforce the policy rules, mobility configuration of a specific UE needs to be changed for various reasons such as policy change, change of location etc).
Regarding claim 28,  Ryu as modified by Kim discloses  all the features with respect to parent claim 27 as outlined above.
wherein if the at least one indication stipulates that the at least one rule will be strictly enforced, if the UE does not satisfy the information contained in the at least one rule, then the UE is precluded from exchanging packets in accordance with the at least one rule ( Kim, [0146]-[0147], [0149]-[0151], suspension/deactivation of the PDU session based on the location information).
the combination is obvious for the same reasons applied to the claim 1.
claim 29,  Ryu as modified by Kim discloses  all the features with respect to parent claim 27 as outlined above.
wherein if the at least one indication stipulates that the at least one rule will not be strictly enforced, even if the UE does not satisfy the information contained in the at least rule, the UE exchanges packets in accordance with any constraints contained in the at least one rule ( Ryu, [0146], [0438], [0450]-[0451], some PDP session could be activated/deactivated independently, network confirms UE configuration/parameters at the request of the UE is defined, mobility on demand concept has been introduced).
Regarding claim 30,  Ryu as modified by Kim discloses  all the features with respect to parent claim 12 as outlined above.
wherein the PCF sends a UE route selection policy (URSP) when a condition pertaining to at least one of a time period and a location is met ( Ryu, [0503]-[0504], UE configuration update command with URSP policy from PCF).
Regarding claim 31,  Ryu as modified by Kim discloses  all the features with respect to parent claim 30 as outlined above.
wherein, when the condition pertaining to at least one of a time period and a location is met, the UE performs one of establishing a PDU session and activating a UP connection of an existing PDU session (Kim, [0125], [0146]-[0147], a PDU session created and managed by the network in the authorized area) to couple to a data network name (DNN) selection for use of network services provided therein ( Ryu,  [0503]-[0504], [0556], UE configuration update  with DNN).
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 32,  Ryu as modified by Kim discloses  all the features with respect to parent claim 14 as outlined above.

the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 33,  Ryu as modified by Kim discloses  all the features with respect to parent claim 32 as outlined above.
wherein the different  criterion is at least one of a different charging rate and a different quality of service (QoS) ( Ryu, [0064], dynamically applying differentiated quality of service (QoS) and charging policy per service flow).
Regarding claim 34,  Ryu as modified by Kim discloses  all the features with respect to parent claim 15 as outlined above.
wherein if UE configuration data indicates that the UE is entitled to use the background data transfer service, but the PCF confirms that at least one of a location information element and a time information element is not satisfied, at least one of the PCF and the UDM sends a response to the SMF indicating one of acceptance indication and rejection indication to a SMF request for data association dedicated to PDU Session establishment (Ryu, [0481], updating UE configuration for various reasons such as policy change, change of location etc).

Claim 35 is the apparatus claim corresponding to method claim 1 respectively, and rejected under the same rationale set forth in connection with the rejection of claim 1 respectively, above. In addition, Ryu teaches NF such as PCF having processor and memory (Fig 8, Fig 26).

Claim 36 is the system claim corresponding to method claim 1 respectively, and rejected under the same rationale set forth in connection with the rejection of claim 1 respectively, above.

Allowable Subject Matter
Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808.  The examiner can normally be reached on 9:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SHAO/               Examiner, Art Unit 2461                                                                                                                                                                                         

/JASON E MATTIS/               Primary Examiner, Art Unit 2461